                 Case 1:20-cr-00012-PAE Document 17 Filed 05/15/20 Page 1 of 1




                                                         May 15, 2020

            BY ECF AND EMAIL

            Honorable Paul A. Engelmayer
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                  Re:    United States v. Bryant Brown,
                         20 Cr. 12 (PAE)

            Dear Judge Engelmayer:

                   I write on behalf of both parties to request adjournment of the May 21
            conference in this matter and the exclusion of time under the Speedy Trial
            Act, 18 U.S.C. § 3161(h), in the interest of justice. I make this request in
            light of the coronavirus pandemic, which has disrupted our work and made it
            particularly difficult to review discovery together with Mr. Brown. We are
            consequently not ready to report on motions at this time.

                   The parties propose adjourning this conference by approximately 60
            days, to the week of July 13 or later.

                                                         Respectfully submitted,
   GRANTED. The conference is adjourned to
   July 14, 2020 at 10:00 a.m. The Clerk of               /s/ Clay H. Kaminsky
   Court is requested to terminate the motion            Clay H. Kaminsky
   at Dkt. No. 16.                                       Assistant Federal Defender
                                                         Federal Defenders of New York
SO ORDERED. 5/15/2020                                    (212) 417-8749 / (646) 842-2622
         
          __________________________________
                PAUL A. ENGELMAYER           cc: AUSAs Jamie Bagliebter and Mary Bracewell
                United States District Judge
